OPINION

Per Curiam:

A jury found John Benjamin Odom guilty on one count of burglary and one count of larceny. On appeal he contends that prejudicial error was committed when the trial judge refused to allow a challenge for cause to one of the jurors who was later excused peremptorily.
Although the appellant later exhausted his peremptory challenges, there remained no one on the jury whom the appellant had challenged for cause. In Mears v. State, 83 Nev. 3, 12, 422 P.2d 230, 235-236 (1967), where the identical issúé was raised, we refused to decide whether the trial court erred in denying the challenge for cause. See also State of Nevada v. Raymond, 11 Nev. 98 (1876). Cf. Bryant v. State, 72 Nev. 330, 305 P.2d 360 (1956).
Applying the rationale of Mears v. State, supra, we affirm.